SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras Issues US$ 11 billion in Global Notes Rio de Janeiro, May 23 rd , 2013 – Petróleo Brasileiro S.A – Petrobras announces that it closed on May 20 th the issuance of Global Notes in the international capital markets in the amount of US$ 11 billion through its wholly owned subsidiary Petrobras Global Finance B.V. (“PGF”). The transaction, priced on May 13 th , was comprised by fixed rate notes due 2016, 2019, 2023 and 2043 and floating rate notes due 2016 and 2019. The transaction was executed in one day, with a demand of approximately US$ 42 billion as a result of more than 2,000 orders. The average interest rate of the notes was 3.79% with an average life of 10.37 years. This deal sets the following records: Ø Largest Emerging Market USD bond offering ever Ø 5th largest USD bond offering ever Ø 2nd largest USD bond offering this year The final allocation had the following distribution: United States (73%), Europe (17%) and Asia (7%), mostly dedicated to the high grade market. The success of the transaction indicates investor confidence in the fundamentals of the Company, its growth strategy and its commitment to maintain investment grade rating, as indicated by debt ratio targets and significant cash flow. Additionally, the transaction is aligned with the fund-raising strategy announced by the Company to access the US dollar market once a year with a jumbo transaction in accordance with the funding requirements of the 2013 – 2017 Business and Management Plan. Find below the main information about the Notes: Fixed Rate Notes 2016 Notes 2019 Notes 2023 Notes 2043 Notes Volume US$ 1.25 billion US$ 2.0 billion US$ 3.5 billion US$ 1.75 billion Coupon 2.000% 3.000% 4.375% 5.625% Issue Price 99.584% 99.352% 98.828% 98.027% Yield to Investor 2.144 % 3.125 % 4.522% 5.764 % Maturity May 20, 2016 Jan 15, 2019 May 20, 2023 May 20, 2043 1 st Interest Payment Nov 20, 2013 Jan 15, 2014 Nov 20, 2013 Nov 20, 2013 Interest Payment Dates May 20 and Nov 20, each year Jan 15 and Jul 15, each year May 20 and Nov 20, each year May 20 and Nov 20, each year Floating Rate Notes 2016 Notes 2019 Notes Volume US$ 1.0 billion US$ 1.5 billion Coupon 3-month US$ LIBOR + 162 bps 3-month US$ LIBOR + 214 bps Maturity May 20, 2016 Jan 15, 2019 1 st Interest Payment August 20, 2013 July 15, 2013 Interest Payment Dates Feb 20, May 20, Aug 20 and Nov 20, each year Jan 15, Apr 15, Jul 15 and Oct 15, each year The ratings of the Notes were A3 (Moody's), BBB (Standard & Poor's) and BBB (Fitch) and the proceeds will be used to fund Petrobras 2013-2017 Business Plan and for general corporate purposes. BB Securities Ltd., Citigroup Global Markets Inc., HSBC Securities (USA) Inc., Itau BBA USA Securities, Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. LLC are the joint bookrunners for the transaction and Mitsubishi UFJ Securities (USA), Inc. and Standard Chartered Bank are the co-managers. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 23, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
